UNITED STATES DISTRICT COURT                                  FILED
                               FOR THE DISTRICT OF COLUMBIA                                   FE3 17 2011
                                                                                       Clerk, U S Dis .
                                              )                                       Courts for ihe D~~f/ &t Bankruptcy
                                                                                                          Ie of COlumbia
Timothy W. Buchanan,                          )
                                              )
        Plaintiff,                            )
                                              )
                v.                            )        Civil Action No.
                                              )
132 nd District Court of Texas et at.,        )
                                              )
        Defendants.                           )
                                              )


                                    MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

        Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "(1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937,1950 (2009); Ciralsky v. CIA, 355

F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).




                                                                                                              3
        Plaintiff, a Texas prisoner in Amarillo, sues a Texas state court there and four individuals

identified as a Judge, "D.A.," Clerk and Foreman. CompI. Caption. He seeks to "correct

indictments proir [sic] to trial, or $60 million dollars and I'll stay here." CompI. at 1. The

complaint fails to establish the basis of federal court jurisdiction and plaintiff s entitlement to

relief.! It therefore will be dismissed. A separate Order accompanies this Memorandum

Opinion.




                        ·iL
                                                        Qek)~-~
                                               United States Distri t Judge
Date: February    J[)     ,2011




          ! To the extent that plaintiff is seeking to correct the state court's docket, his recourse
lies, if at all, in that court.

                                                    2